 In the Matter Of METAL MOULDINGS CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERIOA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. C-1940.-DecidedFebruary23, 1942Jurisdiction:metal moulding products manufacturing industry.Unfair Labor Practices'Interference, Restraint, and Coercion:espionage activities.Compang-Dominated Union:domination and interference in formation and ad-ministration of-contribution of financial and other support by : furnishingoffice services and facilities ; meeting place ; bulletin boards ; publicity matterpermitting solicitation of members and collection of dues during workinghours ; permitting operation of plant merchandising vending machines fromwhich union received the profits; donating moneys to union to defray costof annual employee picnic given by union ; rearranging working hours toaccommodate membership meetings; and compensating employee for timespent in handling internal afflairs of union-impetus given by employerpresident to rumor that employer required membership in unaffiliated unionas condition of employment ; presence of employer representatives on un-affiliated union's bargaining committee; surrender of right to strike byunaffiliated union in its initial contract without obtaining any concessionswith respect to terms or conditions of employment ; perpetuation of existenceof unaffiliated union by entering into contracts with it, which althoughallegedly for members only, in effect granted exclusive recognition to un-affiliated union by virtue of clause foreclosing recognition of any other labororganization ; acceding' to demands of unaffiliated union' for discharge ofemployees active in establishment of rival affiliated organizationDiscrimination:discharge of two employees for activity on behalf of affiliatedlabor organization : contention that employer feared strike action by un-affiliated union requesting discharge found to be without merit ; discharged'employee's activity in soliciting employees for -work elsewhere used as coverin attempt to shield motive in imposition of discriminatory penalty.RemedialOrders: dominated organization disestablished; contracts with domi-nated organization abrogated ; reinstatement and back pay awarded.Employee allegedly discharged because of employer's fear of strike actionby an organization,orderedreinstated and awarded back pay, where itisplain in view of the employer's domination of the organization that itcould have had no fear of economic pressure by that organization.Where there was no undue delay in the filing of charges, employer'scontention that back pay should not be ordered between the date of thedischarge to date of the third'amended charge since it had no knowledgeor notice of any charge prior theretoheldwithout merit.Evidence:State statutes,with respect to admissibility of evidence are not controllingin Board proceedings.Although a witness may have been motivated in giving his testimony' bya desire for revenge,heldin view of corroborating circumstances, that thepossibility of such motivation does not destroy his credibility.39 N L R B., No 23.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDPractice and Procedure:motion to strike all testimony given by a witness whorefused to answer proper question,denied.Mr. Oscar Grossman,for the Board.Berryc6Stevens,by Mr. RalphW. Barbier,of Detroit,Mich., forthe respondent. 'Mr. Joseph J. Geraci,of Detroit,Mich., for the M. T. U.Mr. MauriceSugar,byMr. Jack N. Tucker,of Detroit,Mich., forthe U. A. W.-C. I. O.Mr. EugeneR. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon the third amended charge duly filed on March 8, 1941,1 byInternationalUnion,UnitedAutomobileWorkers of America,affiliated with the Congress of Industrial Organizations, herein calledthe U. A. W.-C. I. O:, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Seventh Region(Detroit,Michigan), issued its complaint dated March 8, 1941,againstMetalMouldings Corporation, Detroit,Michigan, hereincalled the respondent, alleging that the respondent had engaged inand was engaging. in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (2),.and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent, the U. A. W.-C. I. 0.,and Metal Trades Union of Detroit, herein called the M. T. U.2 a labororganization alleged in the complaint to be company-dominated.With respect to the 'unfair labor practices the complaint allegedin substance: (1) that about March 1937 the respondent initiated,formed, sponsored, and encouraged the organization of the M. T. U.,and thereafter dominated and interfered with its administration andcontributed financial and other support thereto; (2) that on October10, 1939, the respondent discharged Edward Emke and on November9, 1939, discharged George Carlos because they joined and assistedthe U. A. W.-C. I. O. and engaged in concerted activities with otheremployees of the respondent for the purpose of collective bargaining1 The original charge was filed on October 14, 1939,an amended charge on February 7,1940,and the second amended charge on June 11, 1940Incorrectly calledMetal Trades Union in the complaint.By motion granted at thehearing the designation was corrected to the full title stated above METAL MOULDINGS CORPORATION109and other mutual aid and protection; and (3) that sinceJuly 5,1935, and to the date of the complaint, by interrogating its employeesconcerning their union activities, by advising them that the respond-enthad knowledge thereof, by villifying and maligning theU. A. W.-C. I. 0., its leaders and organizers, by threatening itsemployees with dismissal and other reprisals if they joined 'theU. A. W.-C. I. O. or refused to resign therefrom, by discharging andotherwise penalizing its employees because they opposed or failedto support the M. T. U., and by causing employees to engage in laborespionage, and by other acts, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 18, 1941, the respondent filed its answer, admitting,among other things, the allegations of the complaint with respect tothe nature of its business and denying the allegations concerning theunfair labor practices.Pursuant to notice, a hearing was held at Detroit, Michigan, fromMarch 24 through April 2, 1941, before'Charles E. Persons, the Trial'Examiner duly designated by the Chief Trial Examiner. ' At theoutset of the hearing the Trial Examiner granted a motion to inter-vene filed by the M. T. U., but limited its participation in the hear-ing to its interest in the proceeding.The Trial Examiner grantedthe M. T. U. permission to file an answer, and the M. T. U. filed ananswer denying the allegations of the complaint relating to theM. T. U. The Board, the respondent, the U. A. W.-C. I. 0., and theM. T. U. were represented by counsel and participated in the hearing.Full opportunity, to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was affordedall parties.-During the hearing the U. A. W.-C. I. O. moved that all testimonygiven by John C. Scarberry, president of the M. T. U., be strickenfrom the record because of his refusal to answer a question ruledproper by the Trial Examiner."The Trial Examiner reserved rulingthereon and denied the motion in his Intermediate Report.At theconclusion of the hearing counsel for the Board moved to conform thepleadings to the proof; the motion was granted without objection.During the course of the hearing the Trial Examiner ruled on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Thereafter the Trial Examiner issued and duly served upon theparties his Intermediate Report, dated July 23, 1941, finding that the8The information sought by.the question was elicited subsequently during the hearingfrom other witnesses 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the Act, and recommendingthat the respondent cease and desist from its unfair labor practices,disestablish and withdraw all recognition from the M. T. U. as arepresentative of its employees for the purposes of collective bargain-ing, and offer reinstatement with back pay to Edward Emke andGeorge Carlos, Jr.Thereafter, on August 25, 1941, the respondentand the M. T. U., respectively, filed exceptions to the IntermediateReport and briefs in support of the exceptions.The U. A. W.-C.-I. 0.did not file exceptions or a brief.Pursuant to notice duly served onallparties, a hearing for the purpose of oral argument was heldbefore the Board in Washington, D. C., on November 25, 1941. Therespondent, the U. A. W.-C. I. 0., and the M. T. U. were representedby counsel and participated in the argument.4The Board has considered the exceptions to the Intermediate Re-port and briefs submitted by the parties and, save as the exceptionsare consistent with the findings of fact, conclusions of law, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Michigan corporation having its principalplant and place of business in Detroit, Michigan, is engaged in themanufacture, sale, and distribution of metal mouldings and relatedproducts for automobiles.During 1940, the respondent purchasedraw materials, principally cold-rolled and stainless steel, costing'more than $1,000,000, of which 75 percent were shipped to the re-spondent from mills located outside the State of Michigan.5Duringthe same year, the respondent sold finished products valued in excessof $2,000,000, of which 6 percent were sold to vendees outside the4 At the oral argument before the Board,counsel for the respondent moved to introducein evidence copies of contracts between General Motors Corporation and various labororganizations purporting to show a practice in industry for employers"to pay their,employees,who are union officials,their regular rate of pay for the time spent by saidemployees while settling grievances and meeting with the management."The motionis hereby granted and the documents are hereby made a part of the record as RespondentExhibits la, 1b,1c, 1d, and le of November 25, 1941. Also,at the oral argument beforethe Board,counsel for the M. T U. moved to reopen the record and to introduce in evidenceaffidavits purporting to show the paid-up membership of the M. T U and the number ofemployee contributors to a so-called defense fund in connection with the Board proceeding.Since these matters are not relevant to the issues,the motion is hereby deniedb The respondent procni es the raw materials from out-of-State sources through the FordMotor Company and the Chrysler,Corporation,paying them for its purchases,but theraw materials so procured are shipped directly from the out-of-State sources to the re-spondent METAL MOULDINGS CORPORATION111State of Michigan.The respondent sold the remaining 94 percentof its finished products to large automobile manufacturing com-panies, principally Chrysler Corporation, Ford Motor Company, andGeneralMotors Corporation, who incorporated the respondent'sproducts as parts in automobiles manufactured by them.6The re-spondent concedes that it is engaged in commerce, within themeaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, af-filiated with the Congress of Industrial Organizations, herein calledthe C. I. 0., is a labor organization admitting to membership pro-duction and maintenance employees of the respondent.Metal Trades Union of Detroit is an unaffiliated labor organizationadmitting to membership the production and maintenance employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionGeorge Snodgrass, a,former employee, testified that he was hiredin January 1936 by Captain Burkheiser,, then personnel manager andchief watchman of the respondent, as a "confidential employee" to do"personnel work" and to "work on production," and that he wasinstructed by Burkheiser "to give him . . . weekly written reports... on sabotage or . . . any union activities that would possibly goion in the shop, or anything that might be in disfavor of the com-pany."Pursuant to Burkheiser's instructions, Snodgrass attendedmeetings of the United Automobile Workers of America in the De-troit area and made to Burkheiser, until the time of his death inAugust 1938, weekly written reports, in addition to sporadic oralreports, covering those meetings and such union activities in therespondent's plant observed by Snodgrass during the course of hisproduction work as a hand bender and acetylene welder .7'As to the interstate operationsof the automobilemanufacturing companies namedabove, seeN. LR. B. v. Ford Motor Company,114 F (2d) 905(C C A 6),enf'g as mod14 N L R. B. 346, cert.denied 312 U S.689; Matter of Chrysler CorporationandInter-national Union,United Automobile,Aircraft andAgricultural Implement Workersof America,37 N. LR. B , No.142,N L.R B v General Motors Corporation,116 F (2d) 306 (C C , A.7), enf'g,14 N. L R. B. 1137 The respondent contends that Snodgrass'testimony,insofar as it relatesto trans-actionswith Burkheiser,is inadmissible since Burkheiser was deceasedat the time ofthe hearing.In support of the contention counsel for the respondentcites Section 14219of Michigan Compiled Laws of1929,providing,in part,as follows:"And when any suitor proceeding is prosecuted or defendedby any corporation, the oppositeparty, if examinedas a witness in his own behalf, shall not be admittedto testifyat all in relation to matters448105-42-vol. 39-9 112DECISIONS OF NATIONAL LABOR- RELATIONS BOARDDuring the course of the formation of the M. T. U. about March1937, Snograss reported to Burkheiser the activities of those of the. respondent's employees who participated in the organizational meet-ings of the M. T. U. Shortly after the organization of the M. T. U.,however, Burkheiser ordered Snodgrass, according to Snodgrass' tes-timony, "to lay hands off the M. T. U. . . .," told him not to "botherit," and thereafter Snodgrass stopped keeping the M. T. U. undersurveillance while continuing his espionage work with respect to theUnited Automobile Workers of America and such other labor or-ganizations as might appear on the scene. In addition, according toSnodgrass' testimony, Burkheiser secured Snodgrass' appointment asa member of the first board of directors and executive committee oftheM. T. U., and Snodgrass served in that capacity for 1 year andas a steward for a like period, thereafter.Also, as hereinafter related, beginning about March 1937, Snod-grass, as arepresentative of the M. T. U., attended meetings of theMoulding Council, an organization composed of delegates of C. I. 0.affiliated local unions 8 in the Detroit area, interested in the makingof a blanket trade agreement for the industry.According to Snod-grass' testimony, at first he made several written reports of Mould-ing Council deliberations to Burkheiser and subsequently, at Burk-heiser's direction, Snodgrass made written reports covering MouldingCouncil internal affairs to Guy V. Toner, the respondent's vice presi-'dent and general manager.At the hearing Toner admitted that hereceived reports from Snodgrass with respect to prospective "de-mands" of the Moulding Council and "the reaction" to them ex-pressed at its meetings.9 'The respondent urges that the Board disbelieve Snodgrass' testi-mony with respect to his spy activities because he had, an imaginedgrievance against the respondent. It appears that Snodgrass tooka 30-,day leave of absence to work elsewhere in May 1940 and there-which,if true,must have been equally within the knowledge of a deceased officer or agentof the corporation, and not within the knowledge of any surviving officer or agent of thecorporation.We find no merit in the respondent's contention.Clearly, Snodgrass.11isnot a party to the instant proceedingFurthermore,we find that the respondent'shigher officials were aware of Snodgrass'activities as disclosed in the textinfra.Moreover,State statuteswithrespect to admissibility of evidence are not controlling in Board pro-ceedings.Cf. Section10 (b) of the Act.eExcept asto the M. T. U.Toner sought to justify the receipt of Snodgrass'reports on the groundthat they Meremade after representatives of the Moulding Council and of an Automotive Association, amanufacturers'organization to which the respondent belonged,had started bargainingnegotiations,intimating that Snodgrass had confined his reports to such negotiations.Wedo not credit Toner's testimonyIn any event,we are satisfied that Snodgrass'reportsto Toner included observations of internal affairs of the MouldingCouncilThe M T Uwithdrewfrom the Moulding Council about November 1937,ahd the respondent and theM. T. U. were theonly ones who did not sign the blanket agreement for the industrysubsequently entered into on behalf of the Moulding Council and the automobile-partsmanufacturers in the Detroit area. METAL MOULDINGSCORPORATION113after sought an extension of the leave period.When the respondentrefused to grant an extension and the M. T. U. refused to intercedein his behalf, Snodgrass quit his employment with the respondent.Because of this incident the respondent argues that Snodgrass is aprejudiced witness.While Snodgrass may have been motivated ingiving his testimony by a desire for revenge, in view of corroboratingcircumstances hereinafter set forth, we do not believe that the pos-sibility of such motivation destroys his credibility.The respondentalso claims that Snodgrass' testimony is not worthy of credit in viewof his admission at the hearing that his spy activity ceased at thetime of Burkheiser's death and because Snodgrass linked his espio-nage with persons who were not available as witnesses to contradicthis testimony, and with no others.While, aside from Burkheiser'sdeath, there is no explanation in the record for the cessation ofSnodgrass' spy duties in August 1938, Snodgrass was not furtherinterrogated as to the reason for- the discontinuance.In addition totestimony involving transactions with Burkheiser and testimony thatHarlan Sandy, who was not in the- respondent's employment at thetime of the hearing and who allegedly could not be located, alsoacted as a labor spy under Burkheiser's supervision, Snodgrass testi-fied that he received reimbursement for traveling expenses incurredin connection with his espionage work from Guy Schrock, the re-spondent's plant superintendent, and Schrock did not deny this testi-mony; and, as set forth above, -Manager Toner in his testimonyadmitted receiving reports of union activities from Snodgrass.More-over, Snodgrass testified that Chamberlin, president of the respondent,attended at least one conference at which Snodgrass reported Mould-ing Council affairs, and Chamberlin did not testify in the proceeding.The respondent also argues that Snodgrass' testimony is not entitledto weight because of his admitted failure to attend, during the winterof 1936-1937, any union meetings ' involving organization of the re-spondent's employees, other than the first organization: meeting ofthe M. T. U., and in view of his admitted unawareness of distributionof C. I. 0. leaflets at the plant about March 1937.However, asidefrom a meeting of 6 employees who showed interest in C. I. 0.organization in the fall of 1936, another C. I. 0. meeting attendedby about 60 employees and the distribution of C. I. 0. literature aboutMarch 1937,10 there were no organizational meetings or other publicactivity of an outside labor organization in which the respondent'semployees participated prior to September 1939, a year after Snod-grass had quit spying.Furthermore; John C. Scarberry, president10When Edward Emke,an employee,about March1, 1937,visited the officeof the U A. W -C I O. to join it, he found there Snodgrass and other employees who had become membersof the U. A. W.-C I. O. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the M. T. U., testified that he was aware of Snodgrass'role as alabor spy.Under all the circumstances, we find, as did the TrialExaminer, Snodgrass' testimony to be true.We find that the respondent by the espionage activities set forthabove interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. Interference with and domination and swapport of the M. T. U.About the time of the widespread strikes in the automobile indus-try in Detroit, the C. I. O. distributed literature outside the respond-ent's plant urging employees to organize within its ranks.A fewof the respondent's employees interested themselves in the organiza-tion of a union to be affiliated with the C. I. O. Shortly thereafter,inMarch 1937, after making an unsuccessful effort to obtain fromthe C. I. O. a hall and the services of a speaker for organizationalpurposes, John C. Scarberry, then employed by therespondent asa millwright, took steps to establish an unaffiliated labor organizationin the respondent's plant."On March 14, 1937, after having con-sulted a Detroit lawyer, Alfred Stolinski, who advised the incor-poration of such an organization, a meeting attended by about 85 to110 of the respondent's employees, was held.According to thetestimony of Edward Emke, an employee, Scarberry, who presidedas chairman at the meeting, pointed to advantages of an unffiliatedlabor organization absent in C. I. O. affiliation, and stated, amongother things, ". . . why not start our own independent.union? .. .we will have our own union, and have our own men run it."WhileScarberry denied making such statement, Emke's testimony was'corroborated by another employee, Edward Masztakowski, whotestified that Scarberry referred to those active in C. I. O. organiza-tional work 12- as employees, who had thereby "taken the job 'in their11 Scarberry's employment background is of significancePrior to his employment withthe respondent,he had worked elsewhere at various occupations and in different localitieswhile working as a truck driver for a chain store, Scarberry became acquainted with thestore manager, Frank J Paterson,who subsequently became the respondent's employmentmanagerQuestioned about his experience with labor organizations before his employmentwith the respondent,Scarberry testified:"If I was a member of a labor organization themembership was bogus for a bargaining purpose the same as a lot of other membershipsScarberry secured employment with the respondent through Patersonlured as a punch-press operator,although having little or no experience as such,Scaiberrv was trarsferredafter a few weeks-to the millwright department where he served as a millwright and oiler,work which required his presence throughout the plant, under Burkheiser's immediate super-visionSnodgrass testified that he understood that Scarberry was one of several confidentialemployees who, as in the case of Snodgrass,served as a labor spy for the respondent.12 Scarberry had joined the C. I 0 about 1936-1937.Edward Masztakowski testifiedthat shortly prior to a C I 0 meeting of the respondent's employees about March 1, 1937,he received a report from Joe Ketchie,then a fellow employee, to the effect that Chamberlinand Manager Toner had"called upon the carpet"employees interested in the incipientorganizational movement,including Ketchie,and asked"what is the matter, aren't yousatisfied any more?"This was not denied.We find that President Chamberlin and -METAL MOULDINGS CORPORATION115hands by proclaiming themselves for the U. A. W., and were leftstranded," and that he "figured that it was a splendid idea to askthe people what they thought about organizing an independent or-ganization, that he was in favor of it."We find that Scarberry insubstancemade the statements attributed to him by Emke andMasztakowski. 'Scarberry suggested that he be named chairman of the board ofdirectors of the proposed organization.The employees present at themeeting voted in favor of the formation of an unaffiliated union, andelected officers and a board of five directors, with Scarberry as chair-man.13Three, days later, on March 17, the board of directors, underthe guidance of Attorney Stelinski, made application for incorpora-tion of the M. T. U. as a non-profit corporation under the laws of theState of Michigan.M. T. U. promoters instituted an organizationaldrive among the respondent's employees, soliciting membership andcollecting dues inside as well as outside the plant and, in some in-stances, in the presence of foremen.A rumor spread through theplant that employees risked their jobs unless they joined the M. T. U.Thus, according to the testimony of Chris G. Carlos, then employedas a general foreman by the respondent, he was told by one of hissubordinates, Charles Premier, that Premier had been threatenedwith loss of his job if he did not join the M. T. U. and that he didnot wish to become a member of that organization unless the respond-ent 'required such membership; that Carlos reported the threat toChamberlin, the respondent's. president; that Chamberlin instructedCarlos "to tell the men to all of them join the union," referring tothe M. T. U.; and that, pursuant to Chamberlin's instructions, Carlostold Premier while at work "to go ahead and join with the gang"and carried Chamberlin's message to other employees, includingStanley Jakubowski.14Although Jakubowski testified that he wasassured by Carlos that employees would not lose their jobs becauseof non-membership in the M. T. U., Jakubowski otherwise corrobo-rated Carlos' testimony.Chamberlain and Premier did not appearas witnesses.We credit, as did the Trial Examiner, Carlos' testimony.Manager Toner thus interrogated the respondent's employees concerning their union activi-ties and reproved them for their interest in C I. 0 organization.Also Snodgrass testified,and his testimony was not denied, that he was told shortly after the formation of theM. T U. by his foreman, Bud Lucas, "The CIO is corrupt"We find that Lucas made,such statement13Prior to March 17, 1937, the board of directors appointed Snodgrass to the board tofill a vacancy.Snodgrass testified that he was told by Burkheiser that Burkheiser hadmade arrangements with Scarberry for Snodgrass'appointmentWhile Scarberry testifiedthat Snodgrass'candidacy was not suggested by himself or by a superior,Scarberry statedthat he could not "remember"who made the suggestion and failed to deny specifically thatBurkheiser had participated in securing Snodgrass'appointment.We do not creditScarberry's testimony and find Snodgrass"testimony to be true.'*When Carlos was first employed by the respondent in 1930 he was informed byPresident Chamberlin that he wanted"an open shop"and "nothing to do with the union " 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 21, an M. T. U. meeting, attended by approximately 150to 200 employees, was held.After voting in opposition to affiliationwith the C. I. O. and in favor of the proposed unaffiliated organiza-tion, the employees adopted a constitution and bylaws and printedmembe"rship cards were distributed.On March 22, Scarberry sentword to Plant Manager Toner through Employment Manager Pater-son that the M. T. U. had "set up a committee" and that Scarberrydesired to meet with Toner.Pursuant to arrangement, Scarberry,along with other members of the M. T. U's executive committee '15met with Toner and requested recognition of the M. T. U. for mem-bers only.Toner informed the committee that,a reply would bemade the following day.On March 24, Toner met with the M. T. U.committee and notified it, among other things, that the respondentwould bargain collectively with the M. T. U. for its members.Atthe same meeting the respondent granted other demands made by theM. T. U. on March 22, including a demand for daily instead ofweekly adjustment of piece-work rates and a request fqr payment oftime and one-half for time spent in excess of 48 hours.Since March24, 1937, the executive committee of the M. T. U. has met at regularintervals with management for the purposes of collective bargaining.16On May 6, 1937, the 'respondent entered into a written contractwith the M. T. U. to expire on May 6, 1938, recognizing the M. T.'U.as "representative of those Employees of the Company who areand/or may become members thereof" for the purposes of collectivebargaining, and undertaking not to "aid, promote or finance any laborgroup or organization which purports to engage in collective bar-gaining or make any agreement with any such group or organizationfor the purpose of undermining the Union."The M. T. U. agreedin the contract that it would "not cause, or permit, or take partin any sit-down or stay-in strike or other stoppage in the plant ofthe Company during the. term of this agreement." The contractcontained no provisions with respect to wages, hours, or other condi-tionsof employment. In 1938, 1939, and 1940 the respondent en-tered into 1-year written contracts with the M. T. U. covering termsand conditions'of employment, including grievance procedure, hours,and seniority, in addition to provisions, among others, with respectto recognition of the M. T. U. In the 1938, 1939, and 1940 contractsss The executivecommitteeconsisted of the board of directors and officersof the M. T. U."The mode employedfor collectivebargaininginvolvesin generalfour monthly jointmeetings.At the first meeting of each month the M. T. U.presents its demands tomanagement.The following day, or soon thereafter,management announces its decisions.This processis repeatedabout every 15 days.Minutesof the meetings are recorded andtranscribed by a stenographer employedby the respondentand the respondent furnishescopies of the minutesto the M. T. U.While there is noevidencethat the respondentactuallywithheldfrom non-members benefits gained bythe M. T. U. through collectivebargaining,the minutes in at least one instancerecite thatconcessions granted shall beapplicableexclusivelyto M. T. U members.k METAL MOULDINGS CORPORATION -117the respondent recognized the M. T. U. "as the bargaining agencyfor its members on matters of wages, hours, and conditions of work"and the respondent agreed that during the term of the respectiveagreements it would "not bargain' in relation to matters covered by[such agreements] with any other organization or group of em-ployees." 11The record neither discloses that the respondent de-manded proof with respect to the authority,of the M. T. U. to rep-resent employees prior to the making of the 1938, 1939, and 1940contracts, nor that the M. T. U. furnished indicia of such authority.At the time of the hearing in this proceeding the M. T. U. repre-sented more than 90 percent of the respondent's employees but therecord does not show when the M. T. U. first acquired majoritystatus.According to uncontradicted testimony the respondent accordedtheM. T. U. financial and other support. Scarberry, president oftheM., T. U. at the time of the hearing, has acted as its businessmanager since its inception. In addition to having an expense ac-count with the M. T. U.,18 he is carried on the respondent's pay rollas a millwright at a substantially higher rate of pay than that re-ceived by other millwrights employed by the respondent.However,Scarberry has not performed millwright work for several years.Instead'he devotes his entire time, clocking in and out of the plantat his whim, to the internal management of the M. T. U., to collec-tive bargaining including the handling of M. T. U. grievances, andto the affairs of an employees' credit union sponsored by the M. T. U.in the respondent's plant 19The respondent seeks to justify its payment to Scarberry of wagesfor acting as representative of the M. T. U. on the ground thatsuch practice conforms to usage in the automobile industry andurges that it pursues its policy with respect to Scarberry because ofthe efficiency resulting in having only one employee handle uniongrievances.To sustain its position the respondent offered in evidencecontracts of General Motors Corporation with U. A. W.-C. I. 0.,U. A. W.-A. F. of L., and the Mechanics Educational Society ofAmerica, respectively.We find no merit in the respondent's con-17Unlike the original contract,the 1938 and 1940 contracts contained provisions pro-hibitingwork stoppages prior to exhaustion of the established grievance-procedure ma-chineryHowever,the 1939 contract,like the original contract,barred all work stoppagesduring the term of the agreement.1sUnder a 2-year contract with the M.T. U., renewed for a like period on March 21,1939, except with respect to "power or authority to do any labor bargaining,"Scarberrywas "empowered and authorized to manage all of the property,business and affairs" of theM. T. U:, and for his services he was to receive"full pay for time lost in transacting Unionbusiness,plus all his expenses such as transportation,hotel,meals and all other necessaryand incidental expense."19 In July 1937 the respondent found it necessary to hire a replacement for Scarberrysince he spent so much time on M. T. U. business.Since then,on rare occasions,Scarberryhas been drafted to spend short periods on maintenance work. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDtention.The General Motors contracts generally provide that inplants of 1500 employees or less, union representatives may, withoutloss of pay, handle grievances during working hours not to exceed4 hours a day. The General Motors plants are larger than that ofthe respondent at which between 400 and 600 persons are normallyemployed.Furthermore, in addition to grievances, Scarberry aspresident and business agent of the M. T. U. handles internal affairsof the M. T. U. for which he is paid at a millwright's rate, includingtime and a half for overtime and double time on Saturdays andSundays, for time spent in the plant.Moreover, the alleged efficiencyin plant operations was not achieved since other M. T. U. representa-tives, aside from Scarberry, participate in the adjustment of griev-ances during working hours without loss of pay.Finally, the re-spondent pays Scarberry wages for time spent in handling M. T. U.affairs in the absence of any contract provision therefor,", and therespondent neither regulates Scarberry's working hours nor the dis-position of his time.The record also contains other uncontradicted testimony of com-pany support.Soon after its formation the M. T. U. shared officequarters with Burkheiser in the plant and subsequently, when itsaffairs grew to sizeable proportions, the M. T. U. took possession of theentire office formerly occupied by Burkheiser and has since occupiedit, receiving local telephone service and utilizing the office for M. T. U.committee meetings and for the collection of dues, with the respond-ent's acquiescence and without charge.At least two membershipmeetings of the M. T. U. have been held on company premises, one inthe spring of 1938 in the presence of Manager Toner and with hispermission.The respondent also permits the M. T. U. to operate inthe plant merchandise vending machines from which the M. T. U.receives the profits.In each of 3 years, the respondent donated thesum of $75 to defray the,cost of annual employee picnics given bytheM. T. U., and the respondent has permitted the M. T. U. theuse of a company truck for transportation purposes on such occa-sions.21On at least one occasion, in September 1938, the respondent20The 1938, 1939, and 1940 contracts provide that the final steps in the adjustmentof grievances, including review by the highest management representative and arbitration,shall take place outside working hours unless the respondent requests a meeting and, in thatcase, "such meeting shall be paid for by the Company "21The respondent argues that it did not give unlawful financial support to the M. T. U.inasmuch as the respondent also donated sums of money to outside labor organizations,totaling approximately $400We reject this contention.The outside recipients consistedlargely of locals of employees working for customers of the respondent and, although thecontributions include donations totaling $150 to the Detroit Federation of Labor, FreshAir Camp, the so-called contributions largely represent advertising in the form of subscrip-tions to the Michigan edition of the CIO News and "international year book" amounting to$75, and purchases of tickets of admission to social events, such as dances and picnics.Furthermore, the respondent's expenditures to the outside organizations do not antedate1939.By that time the M. T. U. had entrenched itself in the plant.Moreover, the METAL MOULDINGS CORPORATION119posted in the ' plant over the signature of Superintendent Schrock anotice of , rearrangement of working hours for the day and nightshifts to accommodate a meeting of the M. T. U. membership.22 InDecember 1938, the respondent defrayed the cost of two printing billsfor the M. T. U., totaling $13.Space in the plant has been allocatedby the respondent to the M. T. U. for the erection of a bulletin boardand the M. T. U. has used a bulletin board in the plant for the postingof its notices.In its 1939 report to the Michigan Corporation andSecuritiesCommission, the- M. T. U. disclosed that it was beingfinanced by $1 a month membership dues and by "Shop Concessions."The respondent contends that, despite the facts related, the recordfails to establish domination or support of the M. T. U. on itspart and urges that the support received by the M. T. U. is explain-able on the ground of militancy and bargaining strength of a gen-uinely independent union.We are not persuaded by this contention.Among other ways, the respondent showed hostility to outside labororganizations by its use of labor spies.On the other hand, itpermitted solicitation of employees and collection of dues in theplant, often during working hours, on behalf of the M. T. U. In-deed, President Chamberlin gave his blessing to M. T. U. member-ship and thereby gave potent support to the rumor prevalent in theplant that the respondent required membership in the M. T. U. asa condition of employment. Scarberry, the leading spirit in theorganization and administration of the M. T. U. has been in thepay of the respondent for acting, ostensibly, in the capacity of anM. T. U. representative.The respondent was represented, moreover,on the first bargaining committee of the M. T. U. in the person ofSnodgrass, a labor spy. It is also to be noted that Chris Carlos,formerly a general foreman in the respondent's plant, testified that,inthe course of an investigation in 1938 by Manager Toner ofcharges to the effect that Carlos had sponsored a slow-down strikein the plant, Charles Premier, an employee, asked Toner with ref-erence to the M. T. U. "this is your union, isn't it?" and Toner, inCarlos' presence, replied, "Yes, but they can swing over to the CIOtomorrow, can't they ?" 23Furthermore, we are' impressed with thefact, as above set forth, that the M. T. U. in its initial contract withthe respondent surrendered for the term of the agreement the em-ployees' right to strike, labor's most powerful economic weapon,without obtaining under the contract any concessions with respect torespondent gave no assistance to any outside local engaged in organizing the respondent'semployees.Indeed, the record does not disclose that such a local existed23The notice, dated September 6, 1938, read : "Due to union meeting being held onThursday-Septemher 15, 1938-the plant will quit work at 4: 00 P 11iNight shiftwill start at 6: 30 P M "11Toner did not deny this and we find that he made the statement thus attributed to him. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, hours, or other terms or conditions of employment.Conductof such character, rare if not unheard of in negotiations involvinglegitimate labor organizations, furnishes striking evidence of the sub-serviency of the M. T. U. to the will of the respondent.Also, byentering into contracts with the M. T. U. which, although allegedlyformembers only, in effect granted exclusive recognition to theM. T. U. by virtue of the clause foreclosing recognition 'of any otherorganization, and by acceding to the demands of the M. T. U. forthe discharge of two employees, as found below, the respondent gavefurther support to the M. T. U. and thereby effectively perpetuatedits existence..We do not consider it necessary to set forth any of the mattersdiscussed at meetings between the executive committee of the M. T. U.and the management, or the manner in which such matters weredisposed of, in view of our findings on other grounds in connectionwith the 8 (2) allegations of the complaint, that the respondentinterfered with the formation and administration of the M. T. U.and contributed support thereto .24Under all the circumstances and on the entire record, we find,as did the Trial Examiner, that the respondent dominated and inter-fered with the formation and administration of the M. T. U. andcontributed financial and other support to it, thereby interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.We further find that the con-tracts or agreements entered into between the respondent and the-M. T. U. and the contractual relationship existing thereunder, havebeen and are, a means of utilizing an employer-dominated organiza-tion to frustrate the exercise by the respondent's employees of therights guaranteed in Section 7 of the Act.C. Discrimination in regard to hire and tenure of employment1.EmkeEdward Emke worked for the respondent from 1931 to October10, 1939, when he was discharged.The respondent had no complaintabout his work.His foreman, Joseph F. Kovacs, admitted at thehearing, that the quality of Emke's work and his deportment weregood.4N. L. R. B. v. Newport NewsShtpbuaiding S Dry DockCo., 308 U. S. 241. See alsoN. L. R. B. V. Pennsylvania Greyhound Lines, Inc.,303 U. S. 261, where the Court, inapproving the Board's order of disestablishment as to a company-dominated union, saidthat the employer,by unfair labor practices,had "succeeded in establishing a companyunion so organized that it is incapable of functioning as a bargaining representative ofemployees," and that the company-dominated union therefore could not "be used as ameans of collective bargaining contemplated by Section 7." METAL MOULDINGS CORPORATION121Emke first joined the U. A. W.-C. I. O. about March 1, 1937,when he associated himself with Scarberry and other employees inan effort to organize the workers in the plant.Under Scarberry'sdirection, however, as we have found above, this organizational ac-tivity-was diverted from the U. A. W.-C. I. O. and the M. T. U.was established for the respondent's employees.Shortly after theformation of the M. T. U., Scarberry questioned Emke about hisC. I. O. membership and was informed that Emke had stoppedmaking dues payments to the C. I. O. since joining the M. T. U.and that he had ceased his C. I. O. activity. Emke served theM. T. U. as it first treasurer for about 3 months at the end of whichhe resigned, at Scarberry's request, allegedly, according to Scarberry,because of difficulties of an unstated nature encountered by Scarberryin securing a surety bond to secure the performance of the treasurer'sduties.Thereafter Emke became displeased with the M. T. U.Atthe hearing Toner denied having knowledge of Emke's C. I. O. ac-tivities prior to his discharge or any conversation with Emke con-cerning the circumstances leading to his discharge.He admitted,however, that he ordered Emke's discharge because the M. T. U.demanded such action, although the M. T. U. had refused to give himany explanation for its demand.Toner further testified that hefeared strike action by the M. T. U.- if he refused to accede to itsdemand.There is no testimony, however, that the M. T. U.threatened work stoppage or any other reprisal to enforce its demandfor Emke's_ discharge.We credit, as did the Trial Examiner, Emke'stestimony.Scarberry testified that he asked Toner to dismiss Emkebecause he "was endeavoring to enroll a group of people in a com-petitive labor organization" and . . . "was attempting to bring [such]organization into where we were . . . where we had a then existingcontract . . ."Oscar Busch, a member of the executive committeeof the M. T. U. testified that the executive committee did not discuss,at its meeting on October 9, 1939, employees who had joined theU. A. W.-C. I. O. other than Emke because "we supposed if we gotthe head of it, we would probably have no more trouble."On September 23, 1939, Emke's dissatisfaction with the M. T. U.reached a point which led him, along with George Carlos, whosedischarge is hereinafter discussed, and a few other employees of therespondent, to rejoin the U. A.W.-C. I. O. Thereafter Emkesolicited other employees to join the C. I. 0.Hearing of Emke'sdisaffection and union activity on behalf of a rival labor organization,the executive committee of the M. T. U. held a special meeting on thenight of October 9, 1939, at a Detroit hotel, to consider a course ofaction to deal -with the growing opposition of employees to theM. T. U. At the meeting, according to testimony of members of 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe executive committee, a salesman employed by a motor salesagency in the Detroit area, brought information to the effect thatEmke had organized a majority of the polishers employed by therespondent, that he had attempted to induce a labor organizationin a plant of one of the respondent's customers to boycott the re-spondent's products, and that he planned to stop production in itsplant by "pulling the switches." 25Without confronting Emke withthe charges or making a further investigation, the executive com-mittee voted to "fire" Emke, authorized Scarberry to notify Employ-ment Manager Paterson to terminate Emke's employment, and di-rectedScarberry to prevent Emke from resuming work nextmorning.When Emke appeared for work at the plant the nextmorning, he was intercepted by Scarberry who informed Emke thathe was not to work and directed him to the plant office of theM. T. U. There Emke asked for an explanation. According toEmke's undenied testimony, which' we credit, Scarberry replied :"... you are too filthy for this organization . . . we don't have toexplain that to you . . . go to the N. L. R. B. and see what goodthey will do for you ... I know that you are going there, you arejust that dirty ..."Emke left the plant. ' After lunch, that day,when he returned to the employees' entrance at the plant seekingto go back to work, he was refused admittance by the companywatchman who stated that he was acting under orders of Superin-tendent Schrock to bar Emke from the plant. Emke went to thefront office and, after an unsuccessful attempt to obtain an explana-tion from Employment Manager Paterson, secured an interviewwith Plant Manager Toner.Emke testified as follows with respectto the interview, with Toner :Q. After you went in the office, what happened?A. I went in the office and Mr. Toner says, "Yes, what canI do for you?" J said, "What happened? How come I amnot working?"He says, "You know damn well." He says"You know what has been going on for the last three weeks."I says, "No, I don't." I said, "I would like to know why Iwas fired."He says, "Smokey, do you have to work?" I says,"Yes."He says, "Well why don't you go and make up withthe union.Tell them you are sorry." I said "Sorry for what?I don't know nothing." I said, "I would still like to know, whyI was fired."He said, "Well, for the last year and a half youhave been a good hard working man, but for the last threeweeks you was a nasty boy."25Except as set forth above,there is no testimony that Emke plotted any illegal activity.we find it unnecessary to determine whether Emke intended to engage in sabotage, as theM. T. U. claims,since the respondent admits that it had no knowledge thereof at thetime of his discharge and does not rely thereon as justification for the discharge. METAL MOULDINGS CORPORATION123We find that the M. T. U. demanded Emke's discharge because ofhis membership in and activity for the U. A. W.-C. I. 0., and that therespondent understood at the time why the M. T. U. was making itsdemand.By acquiescing in and granting the M. T. U.'s demand thatEmke be discharged, the respondent in effect discharged Emke onOctober 10, 1939, because of his union membership and activity.26We find, as did the Trial Examiner, that the respondent discriminatedin regard to Emke's hire and tenure, of employment, thereby dis-couraging membership in the U. A. W.-C. I. 0., encouraging member-ship in the M. T. U., and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act.2.CarlosGeorge Carlos, the son of Chris G. Carlos,27 was first hired by therespondent in July 1934 as a polisher and buffer and thereafter, ex-cept for a 3-month lay-off, worked under the supervision of his fatheruntil the fall of 1936.At that time George Carlos was made a nightforeman in which capacity he served until about early in 1938 whenhe was laid off in a general lay-off occasioned by a decline in opera-tions at the plant.After a 3-month lay-off, he was recalled andworked as a polisher, the night shift having been discontinued, untilhis discharge on November 14, 1939, approximately 1 month after thetermination of Edward Emke's employment.The respondent claimsthat it discharged Carlos because he induced employees of the respond-ent to leave their employment for work elsewhere.-Carlos joined the M. T. U. about May 1938.At that time he wasapproached in the plant by Al Borges, an M. T. U. shop steward,who presented a membership-application card and stated : "Jack[Scarberry] told you to sign this in or else."After a conference withEmployment Manager Paterson concerning George's supervisorystatus, Chris Carlos advised his son to join the M. T. U.In September 1939, George Carlos joined forces with other em-ployees of the respondent, including Edward Emke and MarshPalmer, in an effort to organize the respondent's workers for theU. A. W.-C. I. O. Carlos solicited employees at their homes andsecured at least two applications for membership from employees of therespondent on forms furbished by the U. A. W.-C. I. O.To combatthe incipient organizational movement the M. T. U. called a meetingof its members.At the meeting, on October 4, 1939, Scarberry' Cf.Hudson Motor Car CompanyandInternational Union,United AutomobileWorkersof America,A. F L,34 N. L. It.B. 815,and cases citedinfra,footnote 33'''rThe elder Carlos was then the respondent's general foreman ; he was discharged bythe respondent in May 1938. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDpraised the achievements of the M. T. U. and, among other things,stated that "a small group of people has attempted during the cur-rent production season to create all the dissension possible." In, thecourse of his address Scarberry cited the yearly earnings of two"dissatisfied" employees and characterized them as "people [who]are endeavoring to wreck an organization that has functioned satis-factorily for three years . . ."At the hearing Scarberry admittedthat he had reference to George Carlos and Marsh Palmer as the two"dissatisfied" employees.At the conclusion of the meeting on Octo-ber 4, the M. T. U. received a vote of confidence from the employeespresent.The next morning, October 5, Foreman Joe Kovacs summonedCarlos to the M. T. U. office where he found executive committeemenand stewards of the M. T. U.Later Marsh Palmer came in.Accord-ing to Carlos' testimony, the following occurred : Carlos and Palmerwere notified by Scarberry that they were "fired" because they had"attempted to organize another union"; Bruce Dellow, a member ofthe M. T. U., executive committee and a friend of Carlos, complainedagainst such disciplinary action; Carlos and Palmer were sent fromthe room while the committeemen balloted as to a course of action;and, later, Carlos and Palmer were recalled to the M. T. U. office andwere directed by Scarberry "to take the rest of the day off" but to re-turn to the M. T. U. office after changing from, work to street clothes.Carlos further testified that he and Palmer, without notifying theirforemen, accompanied Scarberry, pursuant to his instructions, to abeer garden where he lectured them concerning the virtues of theM. T. U. Among other things, Scarberry stated that the M. T. U.was his "bread and butter," his "baby," and that he "was going to seeto it that nobody wrecked it or broke it-up."Except to deny that-hehad any knowledge on October 5 of Carlos' organizational activityon behalf of the U. A. W.-C. I. 0., Scarberry did not testify with re-spect to the occurrences on that day.However, Edward Maszta-kowski, an M. T. U. steward and executive committeeman who waspresent at the meeting in, the M. T. U. office, corroborated Carlos,.testifying that the executive committee had notified Carlos and Pal-mer that- "the reason for their being called in that morning was thatthey were dismissed for making derogatory remarks against the[M. T. U.], fomenting trouble and trying to get the C. I. O. in,there."Masztakowski also testified that Scarberry accused Palmer of covet-ing a labor organization affiliated with the C. I. O. for his "own bene-fit.728We find, as did the Trial Examiner, that Scarberry and the28Palmer, in and confined to a hospital at the time of the hearing,was not availableas a witness., METAL MOULDINGS CORPORATION125other members of the M. T. U. executive committee made the state-ments above attributed to them by Carlos and Masztakowski.Carlos and Palmer returned to work on October 6, so far as ap-pears,without interference from their supervisors, and were reim-bursed by the M. T. U. for the time lost the preceding day. Carlosand Palmer thereafter ceased their U. A. W.-C. I. O. activity.Thuswhen Emke questioned Palmer the day he returned to work concern-ing the events of October 5, Palmer stated : "I am not going to puta rope around my neck . . . I am all washed up with the C. I. O... I am all through . . . we can't organize ,the C. I. 0."At the close of the day's work on November 14, 1939, Carlos foundhis time card missing from the clock rack.When he sought out Em-ployment Manager Paterson for the purpose of obtaining an explana-tion for the missing card, Paterson requested Carlos' badge and noti-fied him that his employment had been terminated.According toCarlos' testimony, Paterson further stated that higher managementofficials had disclosed that Carlos had "told certain fellows in the fac-tory that they should quit working there and go work for my dad," 29and that he, George Carlos, had "tried to organize the C. I. O. in therewith the intent of getting my dad back in."At the hearing Patersondenied telling Carlos that he was discharged because he had engaged inC. I. O. organizational work; Paterson asserted that he transmitted amessage to Carlos from Plant Manager Toner to the effect that Toner"didn't want the man [Carlos] around there because his father waswith a competitive business of ours and he was recruiting help towork for his father." In resolving this conflict in testimony, it is sig-nificant to note that Toner testified that the respondent did not clearthe matter of the proposed discharge of Carlos with the M. T. U.,although it theretofore had been the respondent's uniform practice" toconsult with the M. T. U. before terminating the employment of anyemployee; and that, when subsequent to the notice of discharge, Carlosappealed to Scarberry for relief, he -promptly disclaimed having par-ticipated in the matter, informed Carlos that the discharge rested withthe respondent, and refused to consider intercession with the respond-ent on Carlos' behalf. In view of all the circumstances, we find, asdid the Trial Examiner, Carlos' testimony with respect to his conver-sation with Paterson to be substantially accurate.Toner testified that he decided to discharge Carlos after interview-ing three or four employees whom he observed "checking out" at theemployment office and learning from them that they were quitting totake "a job with Chris Carlos . . . [who] had offered them a whole lotmore money and better working conditions."At the hearing Toneri9The elder Carlos was then employed by another employer as a foreman with authorityto hire. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD-denied having knowledge of Carlos' C. I. O.-membership or activityprior to his discharge and ascribed the underlying reason for Carlos',discharge to the expense and inconvenience caused by the necessity totrain new polishers resulting from the loss of polishers from the re-spondent's pay roll.Carlos admitted telling three or four employeesin the plant that his father was interested in hiring polishers havinginsubstantial seniority with the respondent and, consequently, slightwork opportunities there, but denied that he urged them to quit therespondent's employment to accept jobs elsewhere. It was not un-common for employees in the plant to discuss work opportunitieselsewhere.On the basis of the facts hereinabove set forth we are of the opinionthat the respondent discharged Carlos because of his C. I. O. member-ship and activity.While replacement of the polishers prejudiced therespondent to the extent inherent in turnover of skilled or semi-skilledlabor, -so far as appears, the labor market for polishers in the Detroitarea had not been exhausted and the respondent did not introduceevidence establishing that it might have experienced, or that it there-after experienced, special difficulty, inconvenience, or expense in re-placing the polishers.Furthermore, we are impressed with the factthat the respondent inflicted the extreme penalty of discharge uponCarlos without any prior notice or warning that the common practicein which he had engaged was displeasing to the respondent.Comingupon the heels of the'disciplinary action taken against Carlos in Octo-ber by the M. T. U., which we have found to be company-dominated,and in view of the respondent's claimed failure to follow its customarypractice of consulting with the M. T. U. prior to the discharge of anemployee, coupled with the M. T. U's precipitant refusal to considerCarlos' discharge as a matter affecting the M. T. U., we are convincedthat the respondent utilized the opportunity afforded by the quitting,of other employees to work for Carlos' father, to discharge Carlos,who, like Emke, had opposed .the M. T. U. and had threatened to setup a rival labor organization.We find, as did the Trial Examiner, that the respondent dis-criminated in regard to George Carlos' hire and tenure of employ-ment, thereby discouraging membership in the U. A. W.-C. I. 0., en-couraging membership in the M. T. U., and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close,' intimate, and substantial METAL MOULDINGS CORPORATION127relation to trade, traffic,and commerce among the several States,and tendto leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in. unfair laborpractices, we will orderit to ceaseand desist therefrom and to takecertain affirmative action designed to effectuate the purposes of theAct.We have found that the respondent has dominated and interferedwith the formation and administration of the M. T. U. and has con-tributed support thereto.The effects and consequences of the re-spondent's domination,interferencewith, and support of the M. T. U.,as well as the continued recognition of the M. T. U. as the bargainingrepresentative for its employees, constitute a continuing obstacle tothe free exercise by its employees of their right to self-organizationand to bargain collectively through representatives of their ownchoosing.Because ofthe respondent's illegal conduct with regardto the M. T. U., it is incapable of serving the. respondent's employeesas a genuinecollective bargaining agency.Moreover, the continuedrecognitionof the M. T. U. would be obstructive of the freeexerciseby the employees of the rights guaranteed to them by the Act.Accordingly, we shall order the respondent to withdrawall recog-nition from the M. T. U. as the representative of any of its em-ployees for the purposes of dealing with it concerninggrievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment and completely disestablish the M. T. U.as such representative.-We have also found that the agreementsentered into between the respondent and the M. T. U. have been ameans whereby the respondent has utilized an employer-dominatedlabor organization to frustrate self-organization and defeatgenuinecollective bargaining by its employees.Under these circumstancesany continuation, renewal, or modification of existingagreementswould perpetuate the conditions which have deprived employees ofthe rights guaranteed to them by the Act and would render in-effectualother portions of our remedial order.We shall thereforeorder the respondent to cease giving effect to any agreement between10SeeN. L. R.B v. Link-Belt Co,311 U S. 584 rev'g 110 F(2d) 506(C.C A. 7),enf'g as mod.12 N L.R B. 854;H. J. Heinz Co v. N. L. R B,311 U. S. 514,aff'g 110 F.(2d) 843(C. C. A. 6),enf'g 10 N L R B 963;N. L R B. v. Newport News Shipbuilding& Dry DockCo,308 U. ,a 241,rev'g 101 F(2d) 841(C. C. A. 4),enf'g as mod 8 N L. R B866;N. L R. B v. The Falk Corporation,308 U S 453,rev'g 106 F.(2d) 454, mod'g102 F.(2d) 383(C. C A 7),enf'g 6 N L R. B. 654;N. L. R.B v. Pennsylvania Grey-hound Lines,Inc.,303 U. S 261, rev'g 91 F. (2d) 178(C. C A. 3),enf'g as mod. 1N L. R. B. 1.448105-42-vol. 39-10 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDit and the M. T. U., or to any modification or extension thereof.Nothing in this decision or in our order shall be taken, however, torequire the respondent to vary those wage, hour, and other sub-stantive features of its relations with the employees themselves, ifany, which the respondent established in performance of the agree-ment as extended, renewed, modified, supplemented, or superseded.31We have also found that the respondent discriminated in regardto the hire and tenure of employment of Edward Emke and GeorgeCarlos because of their membership in and activities on behalf ofthe U. A. W.-C. I. 0.Where an employee is discharged because ofhis union membership or activity, the policies of the Act are normallybest effectuated by directing the employer to give employment tothe employee and to reimburse him for any loss of pay sufferedbecause of the discrimination.The respondent, hiowever, arguesthat, in discharging Emke, it acted in good faith and without collu-sion with the M. T. U., and that it discharged Emke because it fearedstrike action by the M. T. U. It therefore contends that Emke shouldnot be reinstated or awarded back pay. In support of its contentionthe respondent relies upon our recent decision inMatter of The °New York and Porto Rico Steamship CompanyandCommercial -Telegraphers' Union, Marine Division, A. F. of L.92That case doesnot govern in the present proceeding.Since we have found that therespondent dominated the M. T. U., it is plain that the respondent.had no real fear of economic pressure by that organization.More-over, even assumingarguendothat the M. T. U. was not the respond-ent's creature, the record shows that the respondent was not facedwith a threat of strike action and that its fears, if any, rested solelyupon speculation unsupported by even a threatened exercise of eco-nomic power.33 In accordance with our usual practice, and in orderto effectuate the purposes and the policies of the Act, therefore, weshall order the respondent to offer Edward Emke and George Carlosfull and immediate reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges and to make, them whole for any loss of paythey may have suffered by reason of their respective discriminatorydischarges by payment to each of them of a sum equal to the amount31SeeNational Licorice Co. v. N. L. R. B.309 U. S. 350 aff'g as mod 104 F. (2d) 655(C. C. A. 2),enf'g as mod.7 N. L. R. B. 537;N. L. R. B. v. J. Greenebaum Tanning Co.,110 F.(2d) 984(C. C. A. 7),enf'g as mod.11 N. L. R. B. 300,cert. den. 311 U. S. 662.32 34 N. L. R. B. 1028.33 See N.L.R. B. v. Star PublashsngCo, 97 F.(2d) 465(C. C. A. 9),enf'g 4 N. L. R. B.498; WilsontCo, Inc. v. N. L.it.B.decided November 10, 1941,(C. C. A 8),enf'g 26N.L.R.B.273 and 26 N. L. R. B. 297;Mc Quay-NorrtisMfg.Co. v. N. L. R. B.,116 F.(2d) 748(C. C. A. 7),enf'g 21 N. L.R. B. 709, cert den. 313 U. S.565;Matter ofGreer Steel CompanyandTuscora,Lodge No. 173,Amalgamated As8oclation of Iron, Steeland-Tin Workers of North Amerada(0. I.0.). 38 N. L. R B. 65. METAL MOULDINGS CORPORATION129which, he normally would have earned as wages from the date ofhis discharge to the date of the respondent's offer of reinstatement,less his net earnings 34 during said period,. 35Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS of LAWJ. International Union, United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, and MetalTrades Union of Detroit are labor organizations, within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and- ad-ministration of, and contributing support to, Metal Trades Unionof Detroit, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to hire and tenure of employmentand terms and conditions of employment of Edward Emke andGeorge Carlos, thereby discouraging membership in InternationalUnion, United Automobile Workers of America and encouragingmembership in Metal Trades Union of Detroit, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 71 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,Local 2590, 8 N. L R. B 440. Monies received forwork performed upon Federal, State,county,municipal,or other work-reliefprojectsshall be considered as earningsSeeRepublic Steel Corporation v. N. L. R. B311 U. S. 7.85The respondent claims that back pay should not be ordered for the period interveningbetween'the dates of the discharges of Emke and Carlos, respectively,and March 8, 1941,the date of the filing of the third amended charge herein since it had no knowledge ornotice of any charge prior thereto.We find no merit in the contention.The Board'srecords disclose that charges with respect to Emke and Carlos respectively were filed asearly as October 14, 1939, and February7, 1940.It is immaterial for the purposes ofdetermining the amount of back pay that an employer had no knowledge or notice ofcharges filed without undue delay.Cf, for example,L. C.Smith & Corona Typewriters,Inc.andInternationalMetal Polishers,Buffers and Platers Union of North America,11 N. L.R B. 1382. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER.Upon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National'Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Metal Mouldings Corporation, Detroit, Michigan, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing support to, Metal Trades Union of Detroit,or any other labor organization of its employees; ,(b) Recognizing Metal Trades Union of Detroit as the representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment;(c).Giving effect to a contract dated June 1, 1940, between therespondent and Metal Trades Union of Detroit, or any extension,renewal, or modification thereof, or any other contract or agreementbetween the respondent and the said labor organization which maynow be in force;(d)Discouraging membership in International Union, UnitedAutomobileWorkers of America, or any other labor organizationof its employees, or encouraging membership in Metal Trades Unionof Detroit by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment;(e)Maintaining surveillance of, or employing any manner ofespionage for the purpose of ascertaining or investigating, the activi-ties of International Union, United Automobile Workers of America,or of its employees in connection with that organization or any otherlabor organization, or any other activity which is in exercise of therights guaranteed in Section 7 of the Act;(f) If any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:te(a)Withdraw all recognition from, and completely disestablish,Metal Trades Union of Detroit as the representative of any of itsemployees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment; METAL MOULDINGS CORPORATION131(b)Offer to Edward Emke and George Carlos immediate andfull reinstatement to their former or substantially equivalent posi-tionswithout prejudice to their seniority or other rights andprivileges;(c)Make whole Edward Emke and George Carlos for any loss ofpay they have suffered by reason of the discrimination against them,by payment to each of them of a sum of money equal to an amountdetermined in the manner set forth in the section entitled "Theremedy" above;(d)Post immediately in conspicuous places in its plant in Detroit,Michigan, and rilaintain' for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing:(1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and-desist in paragraph 1 (a), (b), (c),(d), (e), and (f) of this Order; (2) that the respondent will takethe affirmative action set forth in paragraphs 2 (a), (b), and (c) ofthisOrder; and (3) that the respondent's employees are free tobecome or remain members of International Union, United Auto-mobileWorkers of America, and that the respondent will not dis-criminate against any employee because of membership in or activityon behalf of that organization ;(e)Notify the Regional Director for the Seventh Region, inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.